DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-7 cancelled.
Claims 8-27 pending.

Response to Arguments
Applicant's arguments filed on 6/27/22 have been fully considered but they are not persuasive. 
Applicant argues that the external threads 26 on the neck 12 of the bottle 12 of the Fellows reference are not a first couple or a thread on a refill that are configured for attachment to an evaporation device as recited in claims 8, 18 and 23. The Fellows reference makes clear that the threads 26 are attachable to a protective cap and are not attachable to a device for evaporating volatile substances. In view of this, the Fellows reference fails to provide a sufficient disclosure to anticipate claims 8, 18 and 23.
Furthermore, the Fellows reference does not make obvious the first couple or the thread on the body having a configuration that is attachable to a first device for evaporating volatile substances as recited in the claims. The Fellows reference makes clear that the external threads 26 are specifically provided for securing a protective cap to the neck 22 of the bottle 12. This teaches away from a couple or a thread on a refill that is configured for attachment to a first device for evaporating volatile substances. Clearly, if the external threads 26 on the neck 22 of the bottle 12 of the Fellows reference could have been used to attach the bottle to a device for evaporating volatile substances, the Fellows reference would have disclosed such a use. The Fellows reference lack of disclosure of the external threads 26 possibly being used for attaching the bottle 12 to a device for evaporating volatile substances is evidence that the use of the external threads 26 to attach the bottle 12 to a device for evaporating volatile substances was not and is not obvious.

The Examiner has respectfully considered the above argument and has found it to be unpersuasive.
In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In regard to claims 8, 18 and 23, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Fellows et al. device which is further capable of having a cap or a device for evaporating volatile substances being attached to threads (26) as long as the threads compliment threads on an evaporative device.  Whether the Fellows et al. device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.



Claim Objections
Claim 8, 9, 11 and 13 is objected to because of the following informalities:  “couple” should be “coupling” throughout the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claims 10, 19 and 24, the "first device", “second device” and “third device” are inferentially included as part of the claimed combination of elements rendering the claims indefinite as to whether the combination of a “refill” and "first device", “second device” and “third device” or sub-combination of a “refill” is intended to be claimed.  Should applicant intend the "first device", “second device” and “third device” to be  positive elements of the claimed combination, then positive structural antecedent basis should be provided therefor.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellows et al. (6659301).
Regarding claim 8, the Fellows et al. reference discloses a refill for devices for evaporating volatile substances, the refill comprising: a body (18); a neck (22) on the body; a first couple (26) on the refill, the first couple having a configuration that is attachable to a first device for evaporating volatile substances (threads 26 are capable of being attached to a first device); a second couple (32) on the refill, the second couple having a configuration that is attachable to a second device for evaporating volatile substances; and a third couple (30) on the refill, the third couple having a configuration that is attachable to a third device for evaporating volatile substances.

Regarding claim 9, further comprising: the first couple (i.e., threads 26), the second couple (i.e., projection 32) and the third couple (i.e., ring-shaped flange 30) are separate and have different configurations. 

Regarding claim 10, further comprising: the first device, the second device and the third device for evaporating volatile substances are different devices for evaporating volatile substances.  Different devices are capable of being attached to the refill.

Regarding claim 11, further comprising: the first couple (26) is positioned on the neck (22), the second couple (32) is positioned on the body and the third couple (30) is positioned on the neck enabling the first couple, the second couple and the third couple to be used independently from each other to couple the refill to different devices for evaporating volatile substances. Different devices are capable of being attached to the refill.

Regarding claim 12, further comprising: a wick projects from the body, the wick enables evaporation of volatile substances in the body through the wick.  See column 4, lines 32 – 38.

Regarding claim 13, further comprising: the first couple is a thread (26) on the neck; the second couple is a projection (32) on the body; and the third couple is a ring-shaped flange (30) on the neck.

Regarding claim 14, further comprising: the thread (26) on the neck, the projection (32) on the body and the ring-shaped flange (30) on the neck are usable independently of each other to couple the refill to different devices for evaporating volatile substances.  Each coupling is capable of being attached to a different device.

Regarding claim 15, further comprising: the ring-shaped flange (30) on the neck is positioned underneath the thread (26) on the neck enabling use of the ring-shaped flange or the thread distinctly to couple the refill to a device for evaporating volatile substances.  Fellows is Capable.

Regarding claim 16, further comprising: the thread (26) on the neck (22) is configured to be coupled to a complementary thread of a device for evaporating volatile substances to couple the refill to the device for evaporating volatile substances by screwing the thread to the complementary thread of the device for evaporating volatile substances; the projection (32) on the body is configured to be snap fit to a tab of a device for evaporating volatile substances to couple the refill to the device for evaporating volatile substances by pushing the refill onto the device for evaporating volatile substances; and the ring-shaped flange (30) on the neck is configured to be snap fit to a tab of a device for evaporating volatile substances to couple the refill to the device for evaporating volatile substances by pushing the refill onto the device for evaporating volatile substances. Fellows is Capable of performing the functional operations as defined supra.
Regarding claim 17, further comprising: the thread on the neck is configured to be decoupled from the complementary thread of the device for evaporating volatile substances to separate the refill from the device for evaporating volatile substances by unscrewing the thread from the complementary thread of the device for evaporating volatile substances; the projection on the body is configured to be unsnapped from the tab of the device for evaporating volatile substances to separate the refill from the device for evaporating volatile substances by pulling the refill from the device for evaporating volatile substances; and the ring-shaped flange on the neck is configured to be unsnapped from the tab of the device for evaporating volatile substances to separate the refill from the device for evaporating volatile substances by pulling the refill from the device for evaporating volatile substances. Fellows is Capable of performing the functional operations as defined supra.

Regarding claim 18, the Fellows et al. reference discloses a refill (12) for devices for evaporating volatile substances, the refill comprising: a body (18); a neck (22) on the body; a thread (26) on the neck, the thread having a configuration for attaching to a first device for evaporating volatile substances; a projection (32) on the body, the projection having a configuration for attaching to a second device for evaporating volatile substances; and a ring-shaped flange (30) on the neck, the ring-shaped flange having a configuration for attaching to a third device for evaporating volatile substances. Fellows is Capable of performing the functional operations as defined supra.

Regarding claim 19, see rejection of claim 10.

Regarding claim 20, see rejection of claim 11.

Regarding claim 21, see rejection of claim 16.

Regarding claim 22, see rejection of claim 17.

Regarding claim 23, the Fellows et al. reference discloses a refill (12) for devices for evaporating volatile substances, the refill comprising: a body (18); a neck (22) on the body; a thread (26) on the neck, the thread being configured for screwing to a complementary thread on a first device for evaporating volatile substances; a projection (32) on the body, the projection being configured for snap fitting to a tab on a second device for evaporating volatile substances; and a ring-shaped flange (30) on the neck, the ring-shaped flange being configured for snap fitting to a tab on a third device for evaporating volatile substances. Fellows is Capable of performing the functional operations as defined supra.

Regarding claim 24, see rejection of claim 10.

Regarding claim 25, see rejection of claim 14.

Regarding claim 26, see rejection of claim 16.
Regarding claim 27, see rejection of claim 17.

In regard to claims 8, 18 and 23, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Fellows et al. device which is further capable of having a cap or a device for evaporating volatile substances being attached to threads (26) as long as the threads compliment threads of an evaporative device.  Whether the Fellows et al. device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753